     Case 3:19-cv-07651-EMC Document 126 Filed 02/18/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                           UNITED STATES DISTRICT COURT

11                          NORTHERN DISTRICT OF CALIFORNIA

12

13 INTEL CORPORATION and APPLE INC.,        Case No. 3:19-cv-07651-EMC

14            Plaintiffs,                   STIPULATION AND [PROPOSED]
                                            ORDER ADDING DEFENDANTS’ JOINT
15      v.                                  MOTION TO STAY DISCOVERY
                                            PENDING A RULING ON DEFENDANTS’
16 FORTRESS INVESTMENT GROUP LLC,           JOINT MOTION TO DISMISS AND
   FORTRESS CREDIT CO. LLC, UNILOC          STRIKE TO STIPULATED AND
17 2017 LLC, UNILOC USA, INC., UNILOC       ORDERED BRIEFING SCHEDULE (DKT.
   LUXEMBOURG S.A.R.L., VLSI                75)
18 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., DSS
19 TECHNOLOGY MANAGEMENT, INC., IXI
   IP, LLC, and SEVEN NETWORKS, LLC,
20
                 Defendants.
21

22

23

24

25

26

27

28
                                                    STIPULATION AND [PROPOSED] ORDER TO ADD DEFS.’
                                                     JOINT MOTION TO STAY DISCOVERY TO STIPULATED
                                                           AND ORDERED BRIEFING SCHEDULE (DKT. 75)
                                                                            Case No. 3:19-cv-07651-EMC
       Case 3:19-cv-07651-EMC Document 126 Filed 02/18/20 Page 2 of 4



 1         Pursuant to Civil Local Rules 6-1 and 6-2, plaintiffs Intel Corporation and Apple Inc.

 2 (collectively, “Plaintiffs”) and defendants Fortress Investment Group LLC, Fortress Credit Co.

 3 LLC, Uniloc 2017 LLC, Uniloc USA, Inc., Uniloc Luxembourg S.a.r.l., VLSI Technology LLC,

 4 Inventergy Global, Inc., INVT SPE LLC, DSS Technology Management, Inc., IXI IP, LLC, and

 5 Seven Networks, LLC (collectively, “Defendants”) hereby request and stipulate as follows:

 6         WHEREAS, this Court approved a stipulation to extend deadlines to respond to the

 7 Complaint and set a briefing schedule on motions to dismiss, strike, and/or stay the action; (Dkt.

 8 75);

 9         WHEREAS, the parties agree that Defendants’ Joint Motion to Stay Discovery Pending a

10 Ruling on Defendants’ Joint Motion to Dismiss and to Strike should be part of the proposed

11 briefing schedule approved in Dkt. 75;

12         IT IS HEREBY STIPULATED AND AGREED by and between the parties, subject to the

13 Court’s approval:

14         1.      The briefing schedule already approved by the Court in Dkt. 75 shall be applicable

15                 to Defendants’ Joint Motion to Stay Discovery Pending a Ruling on Defendants’

16                 Joint Motion to Dismiss and to Strike.

17

18 IT IS SO STIPULATED.

19 Dated: February 13, 2020                           Respectfully submitted,

20
     By: /s/ A. Matthew Ashley                       By: /s/ Amanda L. Major
21      A. Matthew Ashley (Bar No. 198235)              Amanda L. Major (pro hac vice)
        mashley@irell.com                               amanda.major@wilmerhale.com
22      IRELL & MANELLA LLP                             Leon B. Greenfield (pro hac vice)
        840 Newport Center Drive, Suite 400             leon.greenfield@wilmerhale.com
23      Newport Beach, CA 92660-6324                    WILMER CUTLER PICKERING
        Telephone: 949 760-0991                            HALE AND DORR LLP
24      Facsimile: 949 760-5200                         1875 Pennsylvania Avenue, N.W.
        Counsel for Defendants                          Washington, DC 20006
25      FORTRESS INVESTMENT GROUP                       Telephone: +1 202 663 6000
        LLC, FORTRESS CREDIT CO. LLC,                   Facsimile: +1 202 663 6363
26      VLSI TECHNOLOGY LLC
                                                         Timothy Syrett (pro hac vice)
27                                                       timothy.syrett@wilmerhale.com
                                                         William F. Lee (pro hac vice)
28
                                                                 STIPULATION AND [PROPOSED] ORDER TO ADD DEFS.’
                                                                  JOINT MOTION TO STAY DISCOVERY TO STIPULATED
                                                                        AND ORDERED BRIEFING SCHEDULE (DKT. 75)
                                                   -1-                                   Case No. 3:19-cv-07651-EMC
     Case 3:19-cv-07651-EMC Document 126 Filed 02/18/20 Page 3 of 4



 1    /s/ Martin Flumenbaum                       william.lee@wilmerhale.com
      Martin Flumenbaum (pro hac vice)            Joseph J. Mueller (pro hac vice)
 2    mflumenbaum@paulweiss.com                   joseph.mueller@wilmerhale.com
      PAUL, WEISS, RIFKIND,                       WILMER CUTLER PICKERING
 3    WHARTON & GARRISON LLP                        HALE AND DORR LLP
      1285 Avenue of the Americas                 60 State Street
 4    New York, NY 10019-6064                     Boston, MA 02109
      Telephone:(212) 373-3191                    Telephone: +1 617 526 6000
 5    Facsimile: (212) 492-0191                   Facsimile: +1 617 526 5000
      Counsel for Defendants
 6    FORTRESS INVESTMENT GROUP                   Mark D. Selwyn (SBN 244180)
      LLC, FORTRESS CREDIT CO. LLC                mark.selwyn@wilmerhale.com
 7                                                WILMER CUTLER PICKERING
      /s/ James J. Foster                           HALE AND DORR LLP
 8    James J. Foster                             950 Page Mill Road
      jfoster@princelobel.com                     Palo Alto, CA 94304
 9    PRINCE LOBEL TYE LLP                        Telephone: +1 650 858 6000
      One International Place, Suite 3700         Facsimile: +1 650 858 6100
10    Boston, MA 02110
      Telephone: 617 456-8022                     Counsel for Plaintiffs
11    Facsimile: 617 456-8100                     INTEL CORPORATION and APPLE INC.
      Counsel for Defendant
12    UNILOC 2017 LLC

13    /s/ Daniel. R. Shulman
      Daniel R. Shulman (pro hac vice)
14    daniel.shulman@lathropgpm.com
      LATHROP GPM LLP
15    500 IDS Center
      80 South 8th Street
16    Minneapolis, MN 55402
      Telephone: 612 632-3335
17    Facsimile: 612 632-4000
      Counsel for Defendants
18    UNILOC LUXEMBOURG S.A.R.L.
      UNILOC USA, INC
19

20
      /s/ Christopher A. Seidl
21    Christopher A. Seidl (pro hac vice)
      CSeidl@RobinsKaplan.com
22    ROBINS KAPLAN LLP
      800 LaSalle Avenue, Suite 2800
23    Minneapolis, MN 55402
      Telephone: 612 349 8468
24    Facsimile: 612 339-4181
      Counsel for Defendants
25    INVT SPE LLC
      INVENTERGY GLOBAL, INC.
26

27

28
                                                         STIPULATION AND [PROPOSED] ORDER TO ADD DEFS.’
                                                          JOINT MOTION TO STAY DISCOVERY TO STIPULATED
                                                                AND ORDERED BRIEFING SCHEDULE (DKT. 75)
                                            -2-                                  Case No. 3:19-cv-07651-EMC
       Case 3:19-cv-07651-EMC Document 126 Filed 02/18/20 Page 4 of 4



 1      /s/ Nathaniel Lipanovich
        Nathaniel Lipanovich (Bar No.
 2      292283)
        nlipanovich@thoits.com
 3      THOITS LAW
        400 Main Street, Suite 250
 4      Los Altos, CA 94022
        Telephone: 650 327-4200
 5      Facsimile: 650-325-5572
        Counsel for Defendant
 6      DSS TECHNOLOGY
        MANAGEMENT, INC.
 7
        /s/ Jason D. Cassady
 8      Jason D. Cassady (pro hac vice)
        jcassady@caldwellcc.com
 9      CALDWELL CASSADY & CURRY
        2121 N. Pearl Street, Suite 1200
10      Dallas, TX 75201
        Telephone: 214 888-4841
11      Facsimile: 214-888-4849
        Counsel for Defendant
12      IXI IP, LLC

13      /s/ Samuel F. Baxter
        Samuel F. Baxter (pro hac vice)
14      sbaxter@mckoolsmith.com
        MCKOOL SMITH
15      104 East Houston, Suite 100
        Marshall, TX 75670
16      Telephone: 903 923-9001
        Facsimile: 903 923-9099
17      Counsel for Defendant
        SEVEN NETWORKS, LLC
18

19
                                                ORDER
20
           Pursuant to stipulation, IT IS SO ORDERED.
21

22
     DATED: February 14, 2020
23                                                   The Honorable Edward M. Chen
                                                     United States District Judge
24

25

26

27

28
                                                            STIPULATION AND [PROPOSED] ORDER TO ADD DEFS.’
                                                             JOINT MOTION TO STAY DISCOVERY TO STIPULATED
                                                                   AND ORDERED BRIEFING SCHEDULE (DKT. 75)
                                               -3-                                  Case No. 3:19-cv-07651-EMC
